The Court.
Action for personal injuries. Appeal by defendants from the judgment, and an order denying a new trial.
Appellants, as copartners doing business under the name of the Citizens’ Water Company of Pomona, obtained from the city of Pomona, by ordinance, a grant or franchise to dig trenches and lay pipes in the streets of the city, for the purpose of selling to and supplying, its inhabitants with water.
Afterwards, on June 1, 1889, appellants contracted with M. O’Neill and Frank Osier to dig and fill the trenches for the pipe at a specified price per hundred feet, a part to be two feet wide; and part twenty inches wide, and all thirty inches deep. The contract contained the following clause: “Said ditches to be filled as required by city ordinance, all road crossings to be properly tamped and kept in repair for sixty days after the completion of the work. Parties digging ditch to be responsible for all damages resulting by reason of injury to, or breaking of, any pipes owned by other persons.”
*223The ordinance required the grantee (appellants) or its assigns, immediately after laying the pipes, to restore the streets to their former condition, and have the same in as good repair as before; the work to be done under the direction, and to the satisfaction of, the superintendent of streets.
Plaintiff, Margaret A. Colgrove (wife of her coplaintiff), on June 15,1889, was driving along Garey avenue, where defendant’s pipe had been laid, and the trench improperly filled with loose dirt in which her buggy wheels sank, whereby she was thrown out and injured. There were no guards along the line of the trench, nor any notice of its unsafe condition.
Several exceptions were taken to evidence, and to the refusal of the court to give to the jury certain instructions requested by defendants, but all these exceptions present a single question arising upon the issue raised by defendants’ answer, to the effect that O’Neill and Osier were independent contractors in the exclusive control of the work of filling up the ditch, and for whose negligence defendants claim they are not liable.
It is commonly stated, and in a large class of cases correctly, that the principle of respondeat superior does not apply where the negligent or wrongful act is that of an independent contractor, or of his servant or employee, unless the superior has been guilty of negligence in contracting with an unfit person. For a full discussion of the general doctrine above stated see Boswell v. Laird, 8 Cal. 469; 68 Am. Dec. 345.
But there are exceptions to the general doctrine, and this case, we think, is one of them.
The board of trustees of the city was charged by the law with the care and maintenance of the streets in a safe and proper condition for the use of the public. Appellants could not lawfully dig trenches and lay water-pipes without express authority from the city. If they had undertaken to do so, and had contracted with another to do the work, they would not by such contract have relieved themselves of liability to the city for the *224trespass, nor to individuals who might have sustained special injury. Nor does the fact that they obtained from the city a franchise or permission to dig up the street and lay their pipes relieve them from more than the unlawful character of the work. They stand in a contract relation to the public, represented by the city authorities, to do the work in the manner required by the ordinance, and cannot relieve themselves of the duty imposed by that contract by contracting with another to do the work. These trenches could not be dug in the street without danger to the public. If done without authority, a nuisance would necessarily be created; and, if not done in the manner required by the ordinance, the departure creates a nuisance.
The judgment and order are affirmed.